Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claims 1-19 are presented for examination

Claim Objections
    Claim 5, 11, 17 are  objected to because of the following informalities:  
      Regarding claims 5, 11, 17, LUT entry indicates  should be --“look-up Table (LUT)”--

  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
I a. Claims 1, 8, 14  recites  “..IoT sensor device”  the terminologies are unclear and the use of this phrase which renders the claim indefinite because  it is not clear whether it is an IoT  device/ sensor node [“..an Internet-of-Things (IoT) sensor device or 
Examiner interprets as IoT sensor node/ IoT device  as disclosed in para[0019]
Dependent claims are rejected on  same basis.
b. Claims 1 , 8, 14, recites IoT device sensor  ”  the terminologies are unclear and the use of this phrase which renders the claim indefinite because  it is not clear whether it is an IoT sensor [  “design content 101 of IoT node 100 includes a smart IoT sensor 105 and associated processing hardware circuitry 110”, 0021]    or a temperature or voltage sensor  of the IoT node / device[ “The IoT node 100 shown in FIG. 1 further includes a monitoring circuitry including a temperature sensor 128 for continuous or periodic monitoring of the IoT sensor current device temperature, and additionally a voltage sensor 129..”, 0023]
Examiner interprets as IoT sensor  as disclosed in para[0021]
Dependent claims are rejected on  same basis.

c. Claims 1 ,8, 14,  recites  monitoring  circuit associated with IoT device”  the terminologies are unclear and the use of this phrase which renders the claim indefinite because  it is not clear whether it is  an IoT sensor node/ device or an IoT device sensor.  
Examiner interprets IoT device  as IoT sensor node/ device as disclosed in specification document  [“..an Internet-of-Things (IoT) sensor device or node 100.. The IoT sensor node 100 can be a low-voltage IoT device that, ..”, 0019].


d. Claims 4,  10, 16 , recites “device operating conditions.”   , the terminologies are unclear and the use of this phrase which renders the claim indefinite because  it is not clear whether it is the IoT device as recited in claims 4,  10, 16 in line 5 , or not
Examiner interprets as the ‘IoT device ‘ recited in claim 4, line5.

e.  Claims 5, 11, 17 line 2, recites “switching an IoT device system mode of operation..”   , the terminologies are unclear and the use of this phrase which renders the claim indefinite because  it is not clear whether it is the IoT device recited in claims 4, 10, 16  or a different IoT device.
Examiner interprets as the ‘IoT device ‘ recited in claim 4.

II.
a.  Claim1, line 5 recites the limitation  “associated  with said IoT device”
There is insufficient antecedent basis for this limitation in the claim.
b.  Claim 8, line 10 recites the limitation  “a mode of operation of said IoT device”
There is insufficient antecedent basis for this limitation in the claim.
c.  Claim14, line 10 recites the limitation  “a mode of operation of said IoT device”
There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 8, 14 , are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez Bravo et.al. (U.S Patent Application Publication 2019/0155659; hereinafter “Rodriguez”)  in view of Fang (U.S Patent Application Publication 2018/0032064)
Regarding claims 1, 8, 14, Rodriguez discloses a method of operating an Internet-of-Things (IoT) sensor device comprising[ Fig.1]: 
determining, by said hardware processor [Fig.1; “..a processor of a hardware device implements a shared hardware and software resource improvement method..”, 0005];, based on said operating conditions[ “determining, by the processor based on results of the monitoring, a currently malfunctioning hardware/software resource or sensor of an Internet of things device of the plurality of Internet of things devices..”, 0004; ” a monitoring module pings resources and sensors registered in a resources pool database to confirm , 0033; ” The status may indicate a functional status, a malfunctioning status, etc.…”, 0035; (i.e functionality / operating conditions  of the IoT device is determined based on whether the IoT device is functioning or malfunctioning with respect to a performance level  ]a mode of operation of said IoT device[“ IoT devices 19a . . . 19n comprise hardware/software resources and sensors 22a . . . 22n, respectively. IoT devices 19a . . . 19n, database system 32, and hardware device 14 each may comprise an embedded device..”, 0021;:  said mode of operation selected from: a mode indicating IoT device meeting an expected level of performance, or a mode indicating said IoT device is not operating according to the expected level of performance[0033;” In step 604, it is determined that a performance level of a requested resource and sensor is less than an original threshold value associated with the auto-generated baseline. In step 608, the monitoring module determines a performance level for all similar resources and sensors (i.e., with respect to the requested resource and sensor). The monitoring module identifies (based on the performance levels) a group of the similar resources and sensors comprising the highest performance levels and issues an associated alert for the smart software engine…”, 0034;Fig. 5; ( i.e the mode of operation of the IoT device is under-performing or high performance by comparing the performance with a threshold)  ] ; and 
automatically adapting an operation of said IoT sensor device according to said determined mode to ensure a desired level of IoT sensor device performance[ “with a resource database and triggers an associated alert for a smart software engine. The status may indicate a functional status, a malfunctioning status, etc. In step 708, the smart software engine identifies faulty resources and/or sensors and replacement options. In step 710, the smart software engine is configured to automatically replace a defective sensor based on available data including, inter alia, sensor characteristics, sensor availability, historical sensor behavior, sensor usage, sensor performance, etc.…”, 0035;”.. the currently malfunctioning hardware/software resource or sensor is automatically repaired (e.g., via a software repair process)”, 0041; Fig.9; ( i.e ensuring the performance level of  IoT device by automatically  adapting to replace/ repair the hardware/software resource or sensor  based on the determined mode of operation  ];
However, Rodriguez does not expressly disclose receiving, at a hardware processor associated with an IoT device sensor, one or more sensed operating conditions obtained from a monitoring circuit associated with said IoT device.
 In the same field of endeavor ( e.g. A data transmission and control device in a multi-node sensor network, dynamically changing the configuration parameters of the sensor device based on the performance and parameter model of the sensors, so as to make the sensors running in an optimal running status) Fang teaches 
receiving, at a hardware processor[ “a processing control module 110”, 0050; Fig.1] associated with an IoT device sensor[ “a data transmission and control device in a multi-node sensor network, the device controls the sensors via a network,..”, 0004; (i.e a sensors of the respective node  corresponds to a  IoT device sensor and each node corresponds to a IoT sensor device ,controlled by an external device via a network);   The processing control module 110 is an integrated processor with a high universality, which allows all the sensors 140 to access the external centralized control device 120 online, and to interact for data and control instructions in real time with the external control device 120..”, 0050; ], one or more sensed operating conditions obtained from a monitoring circuit associated with said IoT device[ “The processing control module 110 receives the real-time parameter data transmitted by the running status monitoring module of the sensors 140 via the third-type interfaces, and uploads the real-time parameter data to the external control device 120 via the fifth-type interfaces, to inform the users of the real-time running state of each of the sensors 14..”, 0071; “..generally, the running status monitoring module of the sensors 240 comprises the monitoring for voltage detection, current detection, power detection, temperature and humidity detection, and the like, and can monitor the status of the power supply and the environment of the sensors 240 in real time..”, 0097]

 Further Fang discloses 
or more of: a voltage condition sensed by a voltage sensor of said monitoring circuit and a temperature condition sensed by a temperature sensor of said monitoring circuit [0071; 0097] as recited in claims 8, 14.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rodriguez with Fang. Fang’s teaching of dynamically configuring the parameters of the sensor devices based on real-time parameter data will substantially improve Rodriguez’s system “when there is a need for reconfiguration of the operation parameters of a particular sensor 140, it issues the control instruction to the sensor 140 through the step (2), so as to reduce the task volume of the processing control module 110, and to improve the processing and reaction speed of the whole device”,[ 0072]; 

Regarding claim 2, Fang discloses wherein said sensed operating conditions comprises one or more of: a voltage condition sensed by a voltage sensor of said monitoring circuit and a temperature condition sensed by a temperature sensor of said monitoring circuit [0071; 0097] .  

Claims 3, 9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Fang  as applied to claims 2, 8, 14  further in view of Peffers et.al.  (U.S Patent Application Publication 2018/0164864; hereinafter “Peffers”; Reference cited by applicant)

Regarding claims 3, 9, 15,  Rodriguez discloses IoT device sensor[ IoT devices 19a . . . 19n comprise hardware/software resources and sensors 22a . . . 22n, respectively. IoT devices 19a . . . 19n, database system 32, and hardware device 14 each may comprise an embedded device..”, 0021]; determining a mode of operation meeting an expected level of performance [0033-0034; Fig.5]: 
Fang teaches  P201902246US0125running, at the hardware processor, a machine learning model trained[ “The performance and parameter model..”, 0072]  for determining based on a current sensed voltage and/ or temperature operating conditions whether the IoT sensor device[0004; (i.e each node corresponds to a IoT sensor device ,controlled by an external device via a network) is operating correctly[0029; 0071-0072; 0097]

 However, Fang does not expressly disclose IoT device sensor comprises an oscillator device providing a clock signal used for IoT sensor device operations, whether the IoT sensor device is operating correctly at an oscillator device speed expected to meet an expected level of performance.

In the same field of endeavor(e.g. monitoring the performance of a target circuit including a temperature sensor with plurality of tests and adjusting the operating parameters to increase /decrease the likelihood of failing the tests), Peffers teaches ,
device sensor comprises an oscillator device providing a clock signal used for sensor device operations[temperature sensor 104 is shown as being included in target (i.e determining whether the target circuit is operating with characterized settings including the clock frequency as disclosed in Fig.8 802)]
 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rodriguez in view of  Fang with Peffers. Peffers teaching of monitoring the performance of a target circuit based on plurality of tests will substantially improve Rodriguez in view of  Fang’s  system to determine the error tolerance and identify an optimization point ( clock frequency, voltage) with the device.[0032-0033]. 

Claims 4, 5, 10, 11, 16, 17  are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Fang  as applied to claims 3, 9,15 further in view of Peffers et.al.  (U.S Patent Application Publication 2018/0164864; hereinafter “Peffers”; Reference cited by applicant)

Regarding claims 4,10, 16,  Rodriguez discloses the limitations outlined in claims 3, 9, 15
Fang teaches one or more sensed IoT device operating condition values[ 0071, 0097]
However, Rodriguez, Fang, Peffers, does not expressly disclose using a look-up table having entries, each entry correlating a combination operating condition values with a corresponding expectation that the particular conditions in said entry will achieve or will not achieve said desired/expected level of performance, said look-up table entries populated based on a history of device operating conditions for which said desired/expected level of performance was achieved or not.  
In the same field of endeavor(e.g. a method to control the performance of a target system), Prewett teaches ,
using a look-up table having entries, each entry correlating a combination operating condition values with a corresponding expectation  that the particular conditions in said entry will achieve or will not achieve said desired/expected level of performance[“data collection module 210 may be a process that ( i.e the response variables provides the corresponding expectation values); “operating conditions that allow one or more operating parameters associated with the target system to dynamically change with respect to time..”, 0070-0071; “To control the performance of the target system based on the tradeoffs between modes, s.. System 200 may create a second tier lookup table that includes a relationship between the parameters for the modes of operation and the control and response variables associated with the target system's overall performance. Therefore, system 200 may use the second tier lookup table to apply certain control variables to the target system based on detected parameter values to achieve a desired overall response variable. ..”, 0088] said look-up table entries populated based on a history of device operating conditions for which said desired/expected level of performance was achieved or not.[  “..module 220 may use historical data associated with the target system and previous relationships with similar control and response variables to select a default function for each region..”, 0049; “system 200 may create second tier 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rodriguez in view of  Fang in view of  Peffers with Prewett. Prewett’s teaching of implementing a second tier model with relationship between the parameters for the modes of operation and the control and response variables will substantially improve Rodriguez in view of  Fang in view of  Peffers’s system to determine the performance level with more accuracy with respect to different modes of operation.
Regarding claims 5, 11, 17, Rodriguez teaches switching system mode of operation to either a synchronous or asynchronous mode of operation[ 0033-0034; “a monitoring module pings resources and sensors registered in a resources pool database to confirm availability and functionality with respect to an auto-generated baseline.  In step 704, the monitoring module updates a status for each IoT device associated with a resource database and triggers an associated alert for a smart software engine.  The status may indicate a functional status, a malfunctioning status, etc. ..”, 0035;  Fig.5; ( i.e . switching the status / mode of the device synchronously upon detecting the performance level with a threshold)
Fang teaches sensed operating conditions [ 0071; 0097]
.  
Allowable Subject Matter
Claims 6, 7, 12, 13, 18, 19  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Herberholz U.S Patent 10,715,148, teaches  an integrated circuit including transient sensing circuitry that receives the performance sensing output and provides a transient sensing output for determining stability of operating conditions of the performance sensing circuitry during one or more sampling periods.  
 Bender et.al., U.S Patent Application Publication 2018/0121931, teaches ensuring compliance of Internet of Things (IoT) devices in an IoT environment . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489.  The examiner can normally be reached on Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/GAYATHRI SAMPATH/           Examiner, Art Unit 2187        

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187